DETAILED ACTION
This is the first office action regarding application number 16/625616, filed on December 20, 2019, which is a 371 of PCT/EP2018/066748, filed on June 22, 2018, which claims benefit of BE2017/5466, filed on June 30, 2017.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Kingdom of Belgium on June 30, 2017. It is noted, however, that applicant has not filed a certified copy of the English translation of BE2017/5466 application.
	Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a) -(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action, 37 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph,
Claim 12 is dependent on claim 11. Claim 11 recites an induction coil that is hollow. Claim 12 recites a hollow induction coil. It is not clear if claim 12 is reciting a new hollow coil or pointing to the hollow coil in claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102 (a) (2) prior art against the later invention.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable.
Claims 1, 4-5, 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsubota et al., US 10843260 (hereafter Tsubota), Fickett, “Oxygen annealing of Copper: A review”, Materials science and engineering, 1974 (hereafter Fickett), and Shimizu et al. US 20170182558 (hereafter Shimizu). 
Regarding claim 1,
“A method for producing a component containing copper by selective laser sintering, comprising the following method steps:” (Tsubota teaches a method of producing an additively manufactured article from a powder of copper alloy in abstract wherein the powder is sintered by a laser to produce the article in column 6, lines 55-56.)
“providing (S1) a metal powder containing a copper-chromium alloy;” (Column 1, lines 43-45 teaches “not less than 0.10 mass % and not more than 0.60 mass % of the chromium; and a balance of the copper.”)
“selectively melting (S2) the metal powder by laser radiation to produce the component;” (Fig. 5 and column 6, lines 53-60 teaches “The metal powder irradiated with the laser beam is melted and sintered and accordingly solidified. In this way, the metal powder at a predetermined position in first powder layer 1 is solidified to thereby form first shaped layer p1.” Fig. 1 teaches this step is repeated until the article is shaped.)

    PNG
    media_image1.png
    686
    403
    media_image1.png
    Greyscale

Fig. 1 of Tsubota teaches heat treatment of manufactured article
“heating (S3) the component to a temperature in the temperature range between 900°C and 1000°C in an oxygen-containing atmosphere; and” (Fig. 1 teaches heat-treatment of the manufactured article. Column 7, lines 25-30 
Fickett teaches oxygen annealing of copper. Fickett teaches annealing copper and copper alloys in the presence of oxygen from 375 to 1083 °C on page 200, section II- the interactions of oxygen with copper. Fickett further teaches annealing at 1000 °C allows internal oxidation of metallic impurities in page 200. Hence, the claimed range overlaps with the range taught in prior art.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to anneal the manufactured article in Tsubota between 900 to 1000 °C in air as taught in Fickett.  One of ordinary skill in the art would have been motivated to do so because “annealing of copper and its alloys in the presence of oxygen has been practiced for many years. It is usually done for one of two reasons: to decrease the low temperature electrical resistivity of already quite pure copper by an effective precipitation of some impurities or, with alloys of relatively low solute concentration, to create a hardening dispersion of oxide particles within the copper matrix” as taught in Introduction of Fickett. 
 Additionally, since the claimed ranges of 900 to 1000 °C overlaps the temperature disclosed by prior art a prima facie case of obviousness exists. MPEP 2144.05-I.)
“removing (S4) a chromium oxide layer formed on the surface of the component.” (Page 2, lines 15-20 of the instant specification recites “using a copper-chromium alloy offers the advantage that during heating of the component thus formed to a temperature between 900°C and 1000 °C in the presence of an oxygen-containing atmosphere, the chromium on the surface of the component oxidizes to form a chromium oxide layer.” Hence formation of chromium oxide layer is a result of heating CuCr alloy in presence of Oxygen at 900°C and 1000 °C. The primary combination of Tsubota and Fickett teaches the same steps and same material composition, and hence it would produce the same result of a Chromium Oxide layer on the surface of the article. MPEP 2112.02-II. However, Tsubota and Fickett does not teach removing of Chromium oxide.
Shimizu teaches methods and systems that use reactive fluids to actively manipulate the surface chemistry of the base material after the AM process. Shimizu teaches formation of metal oxide in presence of air as an unwanted effect. Shimizu teaches in paragraph [32] “one or more reactive fluids or fluid mixtures that react with the surface of the metallic powder or powders is brought 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the step of removing Chromium oxide from the surface of manufactured article as taught in Shimizu to the method in modified Tsubota. One of ordinary skill in the art would have been motivated to do so because “the resulting mechanical and/or chemical properties of a fabricated object may be enhanced through manipulation of the surface properties of the base material” as taught in paragraph [14] of Shimizu.)
Regarding claim 4,
“The method   of claim 1,  wherein the component is heated (S3) to a temperature in the temperature range between 900°C and 1000°C in the presence of ambient air.” (Fig. 1 of Tsubota teaches heat-treatment of the manufactured article. Column 7, lines 25-30 teaches that the heat treatment can be done in an 
Fickett teaches oxygen annealing of copper. Fickett teaches annealing copper and copper alloys in the presence of oxygen from 375 to 1083 °C on page 200, section II- the interactions of oxygen with copper. Fickett further teaches annealing at 1000 °C allows internal oxidation of metallic impurities in page 200. Hence, the claimed range overlaps with the range taught in prior art.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to anneal the manufactured article in Tsubota between 900 to 1000 °C in air as taught in Fickett.  One of ordinary skill in the art would have been motivated to do so because “annealing of copper and its alloys in the presence of oxygen has been practiced for many years. It is usually done for one of two reasons: to decrease the low temperature electrical resistivity of already quite pure copper by an effective precipitation of some impurities or, with alloys of relatively low solute concentration, to create a hardening dispersion of oxide particles within the copper matrix” as taught in Introduction of Fickett. 
 Additionally, since the claimed ranges of 900 to 1000 °C overlaps the temperature disclosed by prior art a prima facie case of obviousness exists. MPEP 2144.05-I.)
Regarding claim 5,
“The method   of claim 1, wherein the component is heated (S3) to a temperature of 950°C.” (Tsubota does not teach heat treatment at 950 °C. 
Fickett teaches oxygen annealing of copper. Fickett teaches annealing copper and copper alloys in the presence of oxygen from 375 to 1083 °C on page 200, section II- the interactions of oxygen with copper. Fickett further teaches annealing at 1000 °C allows internal oxidation of metallic impurities in page 200. Hence, the claimed temperature overlaps with the range taught in prior art.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to anneal the manufactured article in Tsubota at 950 °C in air as taught in Fickett.  One of ordinary skill in the art would have been motivated to do so because “annealing of copper and its alloys in the presence of oxygen has been practiced for many years. It is usually done for one of two reasons: to decrease the low temperature electrical resistivity of already quite pure copper by an effective precipitation of some impurities or, with alloys 
 Additionally, since the claimed ranges of 950 °C overlaps the temperature range disclosed by prior art a prima facie case of obviousness exists. MPEP 2144.05-I.)

    PNG
    media_image2.png
    348
    439
    media_image2.png
    Greyscale

Fig. 3 of Tsubota teaches sliced data in simulator for 3D printing

    PNG
    media_image3.png
    552
    429
    media_image3.png
    Greyscale

Fig. 4 of Tsubota teaches spreading powder as a layer on a table for the 3D printing method

    PNG
    media_image4.png
    505
    382
    media_image4.png
    Greyscale

Fig. 5 of Tsubota teaches forming a shaped layer from powder layer by laser beam

    PNG
    media_image5.png
    495
    392
    media_image5.png
    Greyscale

Fig. 6 of Tsubota teaches iterative method of forming an article layer by layer

    PNG
    media_image6.png
    552
    407
    media_image6.png
    Greyscale

Fig. 7 of Tsubota teaches a completed article 
Regarding claim 7,
“The method   of claim 1, 2§ 371 of PCT/EP2018/066748Docket No. 86932.0027\US  further comprising: providing the metal powder on a substrate;” (Fig. 4 of Tsubota)
“traversing a cross-sectional contour of the component by the laser radiation;” (Fig. 5 and column 6, lines 50-55 teaches “Laser emission unit 103 
“applying additional metal powder to the formed cross-sectional contour of the component; and re-traversing a cross-sectional contour of the component by the laser radiation.”  (Fig. 6, 7, and column 7, lines 10-15 teaches “As shown in FIG. 6, after first shaped layer p1 is formed, piston 101 further lowers table 102 by a distance corresponding to one layer. After this, a second powder layer 2 is formed in a similar manner to the above-described one, and a second shaped layer p2 is formed based on the slice data. After this, the first step (S21) and the second step (S22) are repeated.”)
Regarding claim 8,
“A component containing copper that has been produced by one of the methods according to one of Claims 1 to 7.”  (Article 10 in Fig. 7 in Tsubota)
Regarding claim 9,
“The component according to Claim 8, wherein the component is designed as a current-conducting component.” (Table 5 in Tsubota teaches an article fabricated from Cr containing Cu alloy with a high electrical conductivity of 60% IACS, hence the article is current carrying.)
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsubota et al., US 10843260 (hereafter Tsubota), Fickett, and Shimizu et al. US 20170182558 (hereafter Shimizu) as applied to claim 1 above, and further in view of Popovich et al., “Microstructure and mechanical properties of additive manufactured copper alloy”, Materials letter, 2016 (hereafter Popovich).
 “The method   of claim 1, wherein a metal powder containing a copper-chromium-zirconium alloy is provided for the selective melting (S 1).” (Modified Tsubota does not teach an alloy with Zirconium. Popovich teaches properties of additive manufactured copper alloy. Popovich teaches making specimens from metal powder containing Cu-Cr-Zr alloys in Introduction. 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to use Cu-Cr-Zr alloy as taught in Popovich for selective melting as taught in modified Tsubota. One of ordinary skill in the art would have been motivated to do so because “Minor additions of Zr and Ti improve material's hot ductility by forming zirconium and titanium sulphides” as taught in Introduction of Popovich.) 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsubota et al., US 10843260 (hereafter Tsubota), Fickett, and Shimizu et al. US 20170182558 (hereafter Shimizu) as applied to claim 1 above, and further in view of Alloys.copper website, alloys.copper.org/alloy/C18150 (hereafter Alloys.copper). 
 “The method   of claim 1, wherein a metal powder containing a CuCr1Zr alloy is provided for the selective melting (S 1).” (The claim is interpreted as CW106C OR C18150 alloy as described on page 3 of the instant specification “The material designation/number of the CuCr1Zr alloy is also referred to as CW106C in Europe, and as C18150 in the United States.” The primary combination of references in Claim 1 does not teach C18150 alloy.  Alloys.copper is solving the same problem of describing C18150 as the instant claim. Alloys.copper teaches C18150 alloy that comprises Cu, Cr, and Zr. 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to use C18150 alloy as taught in Alloys.copper for selective melting as taught in Tsubota. One of ordinary skill in the art would have been motivated to do so because of its good electrical conductivity of 80% IACS as taught in Alloys.copper.  )

    PNG
    media_image7.png
    1089
    1615
    media_image7.png
    Greyscale

Screenshot of alloys.copper teaches C18150 for fabrication structures like rod and wire
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsubota et al., US 10843260 (hereafter Tsubota), Fickett, and Shimizu et al. US 20170182558 (hereafter Shimizu) as applied to claim 1 above, and further in view of Wang et al., US 7964085 (hereafter Wang). 
 “The method   of claim 1, wherein a removal (S4) of the chromium oxide layer takes place by compressed air blasting using solid blasting abrasive.” (The limitation solid blasting abrasive comprises “Slag abrasive, corundum, garnet sand, plastic, glass beads, dry ice, and/or chilled cast iron” as described in page 3 of the instant specification. The primary combination of references in Claim 1 does not teach blasting to remove oxide layer. 
Wang is solving the same problem of removing oxide from a metal surface as the instant claim. Wang teaches a method of bead blasting to clean metal containing deposits on a metal surface wherein “In a bead blasting process, a stream of hard bead particles 26 is propelled toward the surface 20 by gas that is pressurized to a pressure sufficiently high to remove remaining metal-containing deposits 24 from the surface 20” as taught in column 6, lines 50-55.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the air blasting method as taught in Wang to clean the unwanted oxide layer taught in primary combination of claim 1. One of ordinary skill in the art would have been motivated to do so “to break up and remove loosened” metal containing deposits as taught in Column 2, lines 45-50 in Wang.)
Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsubota et al., US 10843260 (hereafter Tsubota), Fickett, and Shimizu et al. US 20170182558 (hereafter Shimizu) as applied to claim 9 above, and further in view of Prest, US 10546689 (hereafter Prest). 
Regarding claim 10,
 “The component according to Claim 9, wherein the component is designed as an induction coil.” (The primary combination of references does not teach designing an induction coil. 
Prest teaches a method to manufacture induction coil of copper by 3D printing in abstract. Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to design the article in primary combination of references as an induction coil as taught in Prest. One of ordinary skill in the art would have been motivated to do so because using 3D method to produce induction coils “eliminates involvement of various manual manufacturing techniques used for manufacturing the induction coil 18, such that any dimensional inaccuracy associated with the induction coil 18 manufactured by the manual manufacturing techniques is reduced. Moreover, owing to precise dimensional characteristics of the induction coil 18, efficiency of heat treatment operation performed on the work piece using the induction coil 18 is substantially improved” as taught in column 7, lines 42-52 in Prest.) 
Regarding claim 11,
“The component according to Claim 10, wherein the component designed as an induction coil is hollow.” (The primary combination of references does not teach designing an induction coil. 
Prest teaches a method to manufacture induction coil of copper by 3D printing in abstract. Prest further teaches in abstract “The method further includes forming at least one hole in an annular member of the induction coil to receive a coolant and at least one hole in a first leg and a second leg to discharge the coolant.” Hence Prest teaches a hollow induction coil. 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to design the article in primary combination of references as a hollow induction coil as taught in Prest. One of ordinary skill in the art would have been motivated to do so because “Copper induction coil assemblies are usually employed in various induction heating applications” as taught in column 1, lines 10-15 in Prest.) 
Regarding claim 12,
“The component according to Claim 11, wherein two end areas of a hollow induction coil have a closed design.” (The primary combination of references does not teach designing an induction coil. 
Prest teaches a method to manufacture induction coil of copper by 3D printing in abstract. Prest further teaches in abstract “The method further includes forming at least one hole in an annular member of the induction coil to receive a coolant and at least one hole in a first leg and a second leg to discharge the coolant.” Hence Prest teaches a hollow induction coil. Additionally Prest teaches an insulator 24 closing the ends and legs of the coil in Figure 2 and Column 2, lines 35-40 and thus having a closed design.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to design the article in primary combination of references as a closed, hollow induction coil as taught in Prest. One of ordinary skill in the art would have been motivated to do so to electrically isolate the legs of coil as taught in Column 5, lines 35-40 in Prest.) 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341. The examiner can normally be reached Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FAHMIDA FERDOUSI/
 Examiner, Art Unit 3761                                                                                                                                                                                             
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761